Citation Nr: 1623403	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  11-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis.


REPRESENTATION

Appellant represented by:	Stacey Clark, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active military service from September 1977 to September 1981, from June 1982 to June 1988, and from February 2004 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia, wherein the RO continued the 10 percent rating in effect for the Veteran's service-connected chronic lumbosacral myositis.

The issue of entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


VACATE

In December 2008, the Veteran filed a claim seeking an increased rating for his service-connected chronic lumbosacral myositis.  In an April 2009 rating decision, the RO denied the claim, continuing the previously assigned 10 percent rating in effect that disability.  In January 2010, the Veteran filed a timely notice of disagreement with the denial of an increased rating.  In May 2011, the RO issued a statement of the case, and the Veteran perfected an appeal in June 2011.  In October 2015, the Board issued a decision which denied entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis.

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  In October 2015, the Veteran's attorney submitted a timely extension request to the Board was received just before the issuance of the October 2015 Board decision but not entered into the Veteran's electronic claims file until afterward.  The attorney requested that the Board keep the Veteran's file open for the full ninety days after certification on September 9, 2015, prior to making its' decision so that he could submit a written brief and any additional evidence in support of the Veteran's appeal.  Accordingly, in order to prevent prejudice to the Veteran, the October 2015 Board decision that denied entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis must be vacated, and a new decision will be entered as if the October 2015 decision by the Board had never been issued.


REMAND

The Board's review of the electronic claims file reveals that further development is warranted for the matter of entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis on appeal.

The Veteran last had a VA examination to determine the current degree of severity of his service-connected lumbar spine disability in January 2013, which showed no findings of radiculopathy.  However, private treatment records associated with the electronic claims file in 2016 showed findings of lumbar radiculopathy in the L5 and S1 distribution, radiculitis, and degeneration of the lumbar intervertebral disc in 2015 and 2016.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the foregoing, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected lumbar spine disability.

Evidence of record shows that the Veteran is receiving private treatment for his service-connected lumbar spine disability from S. S., M. D. at Georgia Pain Physicians Kingsland.  Any identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2015).  

Finally, evidence of record further reflects that the Veteran has received VA medical treatment for his service-connected chronic lumbosacral myositis from the VA Medical Center (VAMC) in Gainesville, Florida, and the VA Outpatient Clinics (VAOPC) in St. Marys and Jacksonville, Florida.  As evidence of record only includes treatment records dated up to May 2011 from those facilities, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated VA treatment records pertaining to the Veteran's service-connected chronic lumbosacral myositis from Gainesville VAMC, St. Marys VAOPC, and Jacksonville VAOPC for the time period from May 2011 to the present and associate them with the record.

2.  The AOJ should request that the Veteran submit a properly executed VA Form 21-4142 for all private care providers related to his service-connected lumbar spine disability on appeal, to include S. S., M. D. at Georgia Pain Physicians Kingsland.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  The AOJ must make two attempts to obtain any private medical evidence identified, unless the first attempt demonstrates further efforts would be futile.  If private records are identified, but not obtained, the AOJ should notify the Veteran and his attorney of (1) the identity of the records sought, (2) the steps taken to obtain them (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

3.  Thereafter, the Veteran should be afforded an appropriate VA medical examination to ascertain the current severity of the service-connected chronic lumbosacral myositis.  Prior to conducting the examination, the electronic claims file must be made available to the examiner. All indicated studies, including X-rays, range of motion studies in degrees, and neurological testing, must be conducted, and all findings must be reported in detail.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the March 2013 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


